712 S.W.2d 369 (1986)
William Lowell LAWSON and his wife, Ethel Lawson, Appellants,
v.
Toleman Ace HENSLEY, Appellee.
Court of Appeals of Kentucky.
June 6, 1986.
Kenneth M. Boggs, Barbourville, for appellants.
Brian C. House, London, John C. Dixon, Barbourville, for appellee.
Before HAYES, C.J., and COMBS and DUNN, JJ.
HAYES, Chief Judge:
The single question to be resolved in this appeal is whether a civil action for damages lies against one who offered false testimony in other litigation. We agree with the trial court that such a claim does not state a cause of action and we affirm his order dismissing the complaint in this case.
*370 Appellants seek to recover damages for perjury from appellee, who testified as an expert in a land dispute to which appellants were parties. The trial judge dismissed appellants' complaint on the basis that it failed to state a claim upon which relief could be granted.
It is the general rule that a civil action for damages will not lie for perjury made during litigation either by a party or a witness. See 60 Am.Jur.2d, Perjury, § 75 (1972) at 1012. We believe the law in Kentucky is in accord with the general rule and find appellants reliance upon the case of Nix v. Caldwell, 81 Ky. 293, 5 Ky.Law Rept. 275 (1883), to be misplaced as that case deals with defamation.
The judgment of the Knox Circuit Court is entirely proper and is hereby affirmed.
All concur.